
	
		II
		112th CONGRESS
		1st Session
		S. 1819
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Kohl (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to improve
		  programs and services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Services for
			 America’s Seniors Act.
		2.Standardized
			 assessment of needs of family caregivers
			(a)In
			 generalSection 373 (42
			 U.S.C. 3030s–1) is amended—
				(1)by redesignating subsections (b) through
			 (g) as subsections (c) through (h), respectively;
				(2)in subsection (d), as so redesignated, by
			 striking subsection (b) and inserting subsection
			 (c);
				(3)in subsection (e), as so redesignated, by
			 striking subsection (b) and inserting subsection
			 (c); and
				(4)by inserting
			 after subsection (a) the following:
					
						(b)Assessment
				program of needs of family caregivers
							(1)In
				generalThe Assistant Secretary may make grants to States to
				establish a program, in accordance with the program requirements described in
				paragraph (5), to assess the needs of family caregivers for targeted support
				services described in paragraph (5)(C).
							(2)Application by
				StatesEach State seeking a grant under this subsection shall
				submit an application to the Assistant Secretary at such time, in such manner,
				and containing such information and assurances as the Assistant Secretary
				determines appropriate.
							(3)Grant
				amountThe amount of a grant to a State under this subsection
				shall be determined according to such methodology as the Assistant Secretary
				determines appropriate.
							(4)Program
				administrationA State receiving a grant under this subsection
				may enter into an agreement with area agencies on aging in the State, or an
				Aging and Disability Resource Center in the State, to administer the program,
				using such grant funds.
							(5)Program
				Requirements
								(A)Standardized
				assessmentAssessments under a program established under
				paragraph (1)—
									(i)shall be
				conducted by social workers, care managers, nurses, or other appropriate
				professionals; and
									(ii)(I)shall be conducted with
				a standardized instrument to identify family caregiver needs; and
										(II)in a State in which an area agency on
				aging or an Aging and Disability Resource Center is using such an instrument on
				the date of enactment of the Strengthening
				Services for America’s Seniors Act, may continue to be conducted
				with that instrument.
										(B)Questionnaire
									(i)In
				generalSubject to clause (ii), assessments under a program
				established as described in paragraph (1) shall include asking the family
				caregiver relevant questions in order to determine whether the family caregiver
				would benefit from any targeted support services described in subparagraph
				(C).
									(ii)Completion on
				a voluntary basisThe answering of questions under clause (i) by
				a family caregiver shall be on a voluntary basis.
									(iii)Addressing
				diverse caregiver needs and preferencesThe questionnaire under
				this subparagraph shall be designed in a manner that accounts for, and aims to
				ascertain, the varying needs and preferences of family caregivers, based on the
				range of their capabilities, caregiving experience, and other relevant personal
				characteristics and circumstances.
									(C)Targeted
				support services describedThe following targeted support
				services are described in this subparagraph:
									(i)Information and
				assistance (including brochures and online resources for researching a disease
				or disability or for learning and managing a regular caregiving role, new
				technologies that can assist family caregivers, and practical assistance for
				locating services).
									(ii)Individual
				counseling (including advice and consultation sessions to bolster emotional
				support for the family caregiver to make well-informed decisions about how to
				cope with caregiver strain).
									(iii)Support groups,
				including groups which provide help for family caregivers to—
										(I)locate a support
				group either locally or online to share experiences and reduce
				isolation;
										(II)make
				well-informed caregiving decisions; and
										(III)reduce
				isolation.
										(iv)Education and
				training (including workshops and other resources available with information
				about stress management, self-care to maintain good physical and mental health,
				understanding and communicating with individuals with dementia, medication
				management, normal aging processes, change in disease and disability, the role
				of assistive technologies, and other relevant topics).
									(v)Respite care and
				emergency back-up services (including short-term in-home care services that
				gives the family caregiver a break from providing such care).
									(vi)Chore services
				(such as house cleaning) to assist the individual receiving care.
									(vii)Personal care
				(including outside help) to assist the individual receiving care.
									(viii)Legal and
				financial planning and consultation (including advice and counseling regarding
				long-term care planning, estate planning, powers of attorney, community
				property laws, tax advice, employment leave advice, advance directives, and
				end-of-life care).
									(ix)Transportation
				(including transportation to medical appointments) to assist the individual
				receiving care.
									(x)Other targeted
				support services, as determined appropriate by the State agency and approved by
				the Assistant Secretary.
									(D)ReferralsIn
				the case where a questionnaire completed by a family caregiver under
				subparagraph (B) indicates that the family caregiver would benefit from 1 or
				more of the targeted support services described in subparagraph (C), the agency
				administering the program shall provide referrals to the family caregiver for
				State, local, and private-sector caregiver programs and other resources that
				provide such targeted support services to such caregivers.
								(E)Targeting and
				timing of assessmentsAssessments under the program established
				under paragraph (1) may be conducted—
									(i)when an
				individual who is being assisted by a family caregiver transitions from one
				care setting to another;
									(ii)upon referral
				from a social worker, care manager, nurse, physician, or other appropriate
				professional; or
									(iii)according to
				circumstances determined by the State and approved by the Assistant
				Secretary.
									(F)Coordination
				with other assessmentAssessments under the program established
				under paragraph (1) may be conducted separately or as part of, or in
				conjunction with, eligibility or other routine assessments of an individual who
				is being (or is going to be) assisted by a family caregiver.
								(G)Followup
				servicesAs the Assistant Secretary determines appropriate, a
				State with a program described in paragraph (1) shall conduct followup
				activities with caregivers who have participated in an assessment to determine
				the status of the caregiver and whether services were provided.
								(H)Reporting
				requirementEach State with a program described in paragraph (1)
				shall periodically submit to the Assistant Secretary a report containing
				information on the number of caregivers assessed under the program, information
				on the number of referrals made for targeted support services under the program
				(disaggregated by type of service), demographic information on caregivers
				assessed under the program, and other information required by the Assistant
				Secretary.
								.
				(b)Standardized
			 assessment of needs of informal caregiversSection 202 (42 U.S.C.
			 3012) is amended—
				(1)in subsection
			 (b)(8)—
					(A)in subparagraph
			 (D), by striking and;
					(B)in subparagraph
			 (E), inserting and after the semicolon at the end; and
					(C)by adding at the
			 end the following:
						
							(F)which may carry
				out the informal caregiver assessment program described in subsection
				(g);
							;
				and
					(2)by adding at the
			 end the following:
					
						(g)Standardized
				assessment of needs of informal caregivers
							(1)In
				generalAging and Disability Resource Centers implemented under
				subsection (b)(8) may carry out an assessment program with respect to informal
				caregivers and care recipients. Such assessment program shall be modeled on the
				family caregiver assessment program established under section 373(b).
							(2)DefinitionsFor
				purposes of an informal caregiver assessment carried out in accordance with
				paragraph (1), the following definitions shall apply:
								(A)Care
				recipientThe term care recipient means—
									(i)an older
				individual;
									(ii)an individual
				with a disability; or
									(iii)an individual
				with a special need.
									(B)Individual with
				a special needThe term individual with a special
				need means an individual who requires care or supervision to—
									(i)meet the
				individual's basic needs;
									(ii)prevent physical
				self-injury or injury to others; or
									(iii)avoid placement
				in an institutional facility.
									(C)Informal
				caregiver
									(i)In
				generalSubject to clause (ii), the term informal
				caregiver means an adult family member, or another individual, who is an
				informal provider of in-home and community care to a care recipient.
									(ii)Alternate
				definitionA State that has a State law with an alternate
				definition of the term informal caregiver for purposes of a
				program described in paragraph (1) may use that definition (with respect to
				caregivers for care recipients) for purposes of provisions of this Act that
				relate to that program, if such alternative definition is broader than the
				definition in clause (i), and subject to approval by the Assistant
				Secretary.
									.
				(c)Conforming
			 amendmentSection 631(b) (42 U.S.C. 3057k–11(b)) is amended by
			 striking subsections (c), (d), and (e) and inserting
			 subsections (d), (e), and (f).
			3.Advisory
			 Committee to Assess, Coordinate, and Improve Legal Assistance
			 Activities
			(a)In
			 generalTitle II of the Older
			 Americans Act of 1965 is amended—
				(1)in section 215(j) (42 U.S.C. 3020e–1(j)),
			 by striking section 216 and inserting section
			 217;
				(2)by redesignating
			 section 216 (42 U.S.C. 3020f) as section 217; and
				(3)by inserting
			 after section 215 (42 U.S.C. 3020e–1) the following:
					
						216.Advisory
				Committee to Assess, Coordinate, and Improve Legal Assistance
				Activities
							(a)EstablishmentThere
				is established an Advisory Committee to Assess, Coordinate, and Improve Legal
				Assistance Activities (referred to in this section as the
				Committee).
							(b)Membership
								(1)CompositionThe
				Committee shall be composed of 9 members—
									(A)with expertise
				with existing State legal assistance development programs carried out under
				section 731 and providers of State legal assistance under subtitle B of title
				III and title IV; and
									(B)of whom—
										(i)6
				individuals shall be appointed by the Assistant Secretary—
											(I)1 of whom shall
				be a consumer advocate;
											(II)1 of whom shall
				be a professional advocate from a State agency or State Legal Services
				Developer; and
											(III)4 of whom shall
				be representatives from collaborating organizations under the National Legal
				Resource Center of the Administration; and
											(ii)3 individuals
				shall be appointed by the Comptroller General of the United States.
										(2)DateThe
				appointments of the members of the Committee shall be made not later than 9
				months after the date of enactment of the Strengthening Services for America’s Seniors
				Act.
								(3)Period of
				appointment; vacanciesMembers shall be appointed for the life of
				the Committee. Any vacancy in the Committee shall not affect its powers, but
				shall be filled in the same manner as the original appointment.
								(4)Chairperson and
				vice chairpersonThe Committee shall select a Chairperson and
				Vice Chairperson from among its members.
								(c)Initial
				meetingThe Committee shall hold its first meeting not later than
				9 months after the date of enactment of the Strengthening Services for America’s Seniors
				Act.
							(d)Duties of the
				Committee
								(1)DefinitionIn
				this subsection, the term assistance activities includes—
									(A)legal assistance
				made available to older individuals in social or economic need under this
				Act;
									(B)activities of the
				National Legal Resource Center carried out under section 420(a);
									(C)State legal
				assistance developer activities carried out under section 731; and
									(D)any other
				directly related activity or program as determined appropriate by the Assistant
				Secretary.
									(2)Study
									(A)In
				generalThe Committee shall design, implement, and analyze
				results of a study of—
										(i)the extent to
				which State leadership is provided through the State legal assistance developer
				in States to enhance the coordination and effectiveness of legal assistance
				activities across the State;
										(ii)the extent to
				which—
											(I)there is data
				collection and reporting of information by legal assistance providers in
				States;
											(II)there is uniform
				statewide reporting among States; and
											(III)the value and
				impact of services provided is being captured at the State or local level;
				and
											(iii)the mechanisms
				to organize and promote legal assistance development and services to best meet
				the needs of older individuals with greatest social and economic need.
										(B)ConsiderationsIn
				carrying out subparagraph (A)(i), particular attention shall be given
				to—
										(i)State leadership
				on targeting limited legal resources to older individuals in greatest social
				and economic need; and
										(ii)State leadership
				on establishing priority legal issue areas in accordance with section
				307(a)(11)(E).
										(3)RecommendationsAfter
				completion and analysis of study results under paragraph (2), the Committee
				shall develop recommendations for the establishment of guidelines for—
									(A)enhancing the
				leadership capacity of the State legal assistance developers to carry out
				statewide coordinated legal assistance service delivery, with particular focus
				on enhancing leadership capacity to—
										(i)target limited
				legal resources to older individuals in greatest social and economic need;
				and
										(ii)establish
				priority legal issue areas in accord with priorities set forth in section
				307(a)(11)(E);
										(B)developing a
				uniform national data collection system to be implemented in all States on
				legal assistance development and services; and
									(C)identifying
				mechanisms for organizing and promoting legal assistance activities to provide
				the highest quality, impact, and effectiveness to older individuals with the
				greatest social and economic need.
									(4)ReportNot
				later than 1 years after the date of the establishment of the Committee, the
				Committee shall submit to the President, Congress, and the Assistant Secretary
				a report that contains a detailed statement of the findings and conclusions of
				the Committee, together with the recommendations described in paragraph
				(3).
								(e)Duties of the Assistant
				SecretaryNot later than 180
				days after receiving the report described in subsection (d)(4), the Assistant
				Secretary shall issue regulations or guidance, taking into consideration the
				recommendations described in subsection (d)(3).
							(f)Powers
								(1)Information
				from Federal agenciesThe Committee may secure directly from any
				Federal department or agency such information as the Committee considers
				necessary to carry out the provisions of this section. Upon request of the
				Committee, the head of such department or agency shall furnish such information
				to the Committee.
								(2)Postal
				servicesThe Committee may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
								(g)Personnel and
				administration
								(1)Travel
				expensesThe members of the Committee shall not receive
				compensation for the performance of services for the Committee, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Committee. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Committee.
								(2)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Committee without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
								(3)Administrative
				and support servicesThe Assistant Secretary shall provide
				administrative and support services to the Committee.
								(4)Procurement of
				temporary and intermittent servicesThe Chairman of the Committee
				may procure temporary and intermittent services under section 3109(b) of title
				5, United States Code, at rates for individuals that do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of such title.
								(h)Exemption from
				termination requirementsSection 14 of the Federal Advisory
				Committee Act shall not apply to the
				Committee.
							.
				(b)Authorization
			 of appropriationsSection 217 of the Older Americans Act of 1965,
			 as redesignated by subsection (a), is amended by adding at the end the
			 following:
				
					(d)Advisory
				Committee To Assess, Coordinate, and Improve Legal Assistance
				ActivitiesThere is authorized to be appropriated to carry out
				section 216, $300,000 for fiscal year
				2012.
					.
			4.Improving the
			 State Long-Term Care Ombudsman programs
			(a)National
			 Ombudsman Resource CenterSection 202(a)(18)(B) of the Older
			 Americans Act of 1965 (42 U.S.C. 3012(a)(18)(B)) is amended by striking
			 make available and all that follows and inserting “reserve and
			 provide, for the funding of the National Ombudsman Resource Center (which may
			 include enabling the center to collaborate and participate with the Centers for
			 Medicare & Medicaid Services in providing training for State survey
			 agencies with an agreement in effect under section 1864 of the Social Security
			 Act (42 U.S.C. 1395aa) or, in the case of States without such an agency, work
			 with the Administrator for the Centers for Medicare & Medicaid Services to
			 improve the investigative processes used by the center to address complaints by
			 residents of long-term care facilities)—
				
					(i)for fiscal year
				2012, not less than $2,000,000; and
					(ii)for each
				subsequent fiscal year, not less than the sum of—
						(I)$100,000;
				and
						(II)the amount made
				available under this subparagraph for the fiscal year preceding the year for
				which the sum is
				determined;
						.
			(b)Functions of
			 program
				(1)Private and
			 unimpeded access to Ombudsman servicesSection 712(b)(1)(A) of
			 the Older Americans Act of 1965 (42 U.S.C. 3058g(b)(1)(A)) is amended by
			 striking access and inserting private and unimpeded
			 access.
				(2)Ombudsman
			 development of resident and family councilsSection
			 712(a)(3)(H)(iii) of such Act (42 U.S.C. 3058g(a)(3)(H)(iii)) is amended by
			 striking provide technical support for and inserting
			 actively encourage and assist in.
				(3)Local entity
			 development of resident and family councilsSection
			 712(a)(5)(B)(vi) of such Act (42 U.S.C. 3058g(a)(5)(B)(vi)) is amended by
			 striking support and inserting actively encourage and
			 assist in.
				(c)Ombudsman
			 authority with respect to HIPAASection 712(b) of the Older Americans Act
			 of 1965 (42 U.S.C. 3058g(b)) is amended—
				(1)in paragraph (1)(B)(i) by striking
			 the medical and social records of a and inserting all
			 records concerning a; and
				(2)by adding at the end the following:
					
						(3)For purposes of section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996 (including
				regulations issued under that section) (42 U.S.C. 1320d–2 note), the Ombudsman
				and a representative of the Office shall be considered a health
				oversight agency, so that release of residents' individually
				identifiable health information to the Ombudsman or representative is not
				precluded in cases in which the requirements of clause (i) or (ii) of paragraph
				(1)(B) are otherwise met.
						.
				
				(d)Disclosure and
			 confidentialitySection
			 712(d) of the Older Americans Act of 1965 (42 U.S.C. 3058g(d)) is
			 amended—
				(1)in paragraph (1),
			 by striking files and inserting information;
			 and
				(2)in paragraph
			 (2)—
					(A)in the paragraph
			 heading, by striking Identity of complainant or resident and
			 inserting Procedures;
					(B)in subparagraph
			 (A)—
						(i)by
			 striking files or records the first place it appears and
			 inserting information (including files or records); and
						(ii)by
			 striking disclose and all that follows and inserting
			 disclose such information);;
						(C)in subparagraph
			 (B)—
						(i)in
			 the matter preceding clause (i), by striking files or records
			 and inserting information; and
						(ii)in
			 clause (iii), by striking the period and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
						
							(C)require that the
				Ombudsman and each representative of the Office hold in strict confidence all
				communications with individuals seeking assistance under this Act, and take all
				reasonable steps to safeguard the confidentiality of information provided to
				the Ombudsman or a representative of the Office under this title by a
				complainant or
				resident.
							.
					
